Fritz, C. J.
(on motion for rehearing). Counsel for plaintiff in their brief in support of their motion for rehearing state:
*118a“Plaintiff-respondent being owner of ten (10) active membership units in the appellant corporation is entitled to have his pre-emptive rights protected; and the decision herein should be clarified so as to afford such protection.”
This court in its original opinion intentionally did not pass on the question of whether members of a nonstock, nonprofit eleemosynary corporation, such as defendant corporation, have any pre-emptive rights, because we deemed it unnecessary to decide such issue.
By the Court. — Motion for rehearing denied with costs.